DETAILED ACTION
	Claims 1, 2, 5, 7, 8, 10, 13-15, and 17-31, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1, 2, 5, 7, 8, 10, and 21, under 35 U.S.C. 103 as obvious over US 4,866,133 A to Andrews et al. (hereinafter Andrews), and 4,775,728 A to Goel. (hereinafter Goel) are withdrawn in light of the Applicant’s amendment.
The previous rejection of Claims 13-15, 18, 19, 20, and 22, under 35 U.S.C. 103 as being unpatentable over Andrews in view of Goel, as applied to claim 1, and further in view of US 2013/0225725 A1 to Campbell et al. (hereinafter Campbell) are withdrawn in light of the Applicant’s amendment.
The previous rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Andrews, in view of Goel, and in further view of Campbell, as applied to claim 13, and further in view of US 4,701,378 A to Bagga et al. (hereinafter Bagga) are withdrawn in light of the Applicant’s amendment.

Allowable Subject Matter
Claims 1, 2, 5, 7, 8, 10, 13-15, and 17-31, are allowed.


The closest prior art is Andrews and Goal which teachings are cited in Office Action dated 12/08/2020, and incorporated herein. 
Neither Andrews nor Goel teaches the amine containing compound having the formula (I) cited in claim 1.
Neither Andrews nor Goel teaches the polymeric phenol-containing compound comprising a phenol-equivalent weight of at least 124 cited in claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766